Citation Nr: 1526115	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-04 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Validity of a debt for overpayment of Dependents' Educational Assistance (DEA) in the amount of $1,541.84. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from March 1972 to November 1974.  The Veteran has been in receipt of service-connected disability compensation at the 70 percent rate since September 1991.  The appellant is the Veteran's dependent son. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that notified the appellant of the reduction of Dependents' Education Benefits (DEA) caused by a change in his enrollment in the spring semester of 2013 that resulted in an overpayment of an unspecified amount.  In a November 2013 statement of the case, the RO notified the appellant that an October 2013 audit showed that the overpayment created a debt in the amount of $1,541.84.  

As a separate matter, in March 2013, the RO notified the appellant that his school had recently reported that he had withdrawn from four credit hours during the fall semester of 2011.  The RO excused this withdrawal and continued payments until December 1, 2011.  In correspondence in April 2013, the RO notified the appellant of an overpayment of DEA benefits from December 1 to December 18, 2011 that created a debt of $272.54.  The appellant expressed timely disagreement in April 2013.   However, in July 2013, the Committee on Waivers and Compromises granted a waiver of the debt.  An electronic record showed that a reimbursement of $272.54 had been made to the appellant's bank account on April 5, 2013.  Thus as a debt to the government no longer exists, this issue is no longer on appeal.  


FINDING OF FACT

As a result of a reduction of enrollment credit because of a non-punitive grade assigned to a three credit course in the spring semester of 2013, an overpayment of DEA benefits in the amount of $1,542.84 was validly created.  
CONCLUSION OF LAW

A debt caused by an overpayment of Dependents' Educational Benefits in the amount of $1,541.84 was validly created.  38 U.S.C.A. §§ 3501, 5302(West 2014); 38 C.F.R. §§ 21.3135, 21.4135, 21.4146, 21.4270, 21.4272 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, notice is not required because the issue presented involves the validity of a debt created by an overpayment of benefits.  See 38 U.S.C.A. § 5302; Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the statutes and regulations above do not apply to recovery matters, as chapter 51 and 53 already contain notice provisions.)   Nevertheless, the Board has reviewed the case and finds that the appellant received notice of the debt, the relevant legal criteria, and how it applied to his circumstances.  He has also had a fair opportunity to present arguments and evidence in support of his challenge of eligibility for certain payments.  

In July 2010, the RO granted the appellant eligibility for DEA benefits for a program in education leading to an associate's degree in auto mechanics from Pima Community College (PCC).  See 38 U.S.C.A. § 3501.  

In January 2013, PCC reported that the appellant was enrolled for 13 semester credit hours.  An electronic VA record in February 2013 acknowledged the enrollment and indicated that the Veteran was entitled to payment at a rate of $987.00 per month from January 14, 2013 to May 15, 2013.  
In June 2013, PCC reported a reduction in earned credit hours from 13 to 10 after the drop period because the instructor assigned a grade of "W" in a three credit course at the end of the term.  The same month, PCC also reported that the appellant earned 3 credits for a course from May 28, 2013 to July 23, 2013 and 3 credits for another course from July 8, 2013 to August 11, 2013.   

In correspondence in July 2013, the RO notified the appellant that as a result of the failure to earn 3 credits counting toward graduation, his DEA entitlement for 10 credit hours from January 14, 2013 to May 28, 2014 was at the three-fourths rate of $740.00 per month.  For the summer courses, the RO determined that the entitlement was at the half time rate of $491.00 per month from May 28, 2013, full time rate of $987.00 from July 8, 2013, and three-fourths rate of $740.00 per month thereafter until the end of the summer term.  

As an initial matter, the Board must first determine if the overpayment calculated by the RO was correct. For purposes of calculating VA education benefits, an individual will be considered to be taking undergraduate courses on a "full time" basis if he or she takes 14 credit hours, unless the certifying official states that some other course load is properly characterized as "full time" at that particular college or university.  Course loads of "3/4 time," "1/2 time," etc., are equally subdivided in such a way that 10 to 13 credit hours constitutes "3/4 time," 7 to 9 credit hours is characterized as "1/2 time" and so forth.  38 C.F.R. § 21.4270(c). When the term in question is not a standard semester, as is the case here, the number of credit hours taken will be adjusted through a formula, multiplying the number of hours by 18 and then dividing by the number of whole weeks in the term. 38 C.F.R. § 21.4272(g).  For the period from January 14, 2013 to May 28, 2013, the Board will presume that PCC considered 13 credits as a full time enrollment as this was accepted by the RO in its initial assignment of full time benefits

In October 2013, the RO performed an audit of DEA payments made versus entitlement and determined that the Veteran was paid $5,066.60 from February 15, 2013 through July 1, 2015 but entitled to $3,524.77, creating an overpayment of $1,541.83.  Copies of the electronic pay records and audit worksheet have been associated with the claims file and reviewed by the Board.  Considering the completion of 10 earned credits from January 14, 2013 to May 28, 2013 and the combination of two, three credit courses during the summer term, the Board finds that the assignment of full, three quarters, and half time and the application of these rates correctly calculated the appellant's entitlement, the amount paid, and the overpayment.  

In an August 2013 notice of disagreement, the Veteran noted that he had completed 75 percent of the spring course but had not completed two assigned papers and should have received a grade of incomplete vice "W" as was proposed by his instructor but overruled by the department chair.  He contended that he should not be at fault because of a mistake by PCC. In a January 2014 substantive appeal, the Veteran again contended that his enrollment was misreported by PCC, that he attended all classes for his program, and that he was always a full time student.  

PMC assigned a non-punitive grade of "W" which is reasonably interpreted as "withdrawn."   This is a non-punitive grade, not indicative of failure, but also not left open as incomplete.  The appellant has not contended nor have subsequent school records shown that the appellant completed the assigned work and was awarded a grade on the merits for this course in this semester.  Whether the appellant took the class again and ultimately completed all requirements for his program at a later date is not relevant to eligibility for payments during this period of time.  

When a DEA eligible individual withdraws from a course or receives a non-punitive grade which is not used in computing the requirements for graduation, DEA benefits will be reduced or terminated on the last date of attendance unless:

a. There are mitigating circumstances as to why the individual withdrew; 
b. The description of such mitigating circumstances is submitted within one year of receiving notice of the reduction in benefits (although statements may be later submitted if good cause is shown); and
 c. The individual submits evidence supporting the existence of mitigating circumstances within one year (or later submitted if good cause is shown). 
38 C.F.R. §§ 21.3135(c), 21.4135 (s)(w), 21.4136(a).  

If there are no mitigating circumstances, the educational allowance will be reduced or terminated as of the first day of the term in which the withdrawal occurs.  
38 C.F.R. § 21.4135(e)(1).

Examples of qualifying mitigating circumstances include: illness in the individual or his family; family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require him to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child-care difficulties.  See 38 C.F.R. § 21.4136(b).

Here, the appellant noted that he did attend all classes but that he did not complete all assigned work and should have been given the opportunity to do so at a later date.  He did not provide any reasons for failure to complete the assigned work that could be considered qualifying mitigating circumstances.  Grade assignment is the responsibility of the educational institution which determines whether all requirements for credit counting toward the degree have been successfully accomplished.  Earned credits and not just class attendance are required by the regulation, and the school reported that the appellant either withdrew or was at least assigned a non-punitive grade that did not count toward the degree.  The appellant has not shown that there was an error in reporting or accounting but only that the PCC administration chose to assign an unfavorable grade.  The decision by the school to assign a non-punitive grade because of incomplete course assignments is not among those circumstances that qualify in mitigation.  VA has no authority to interfere with the school's grading decisions.  Therefore, the RO correctly assigned an enrollment reduction from 13 (full time rate) to 10 credits (three quarter time rate) effective the beginning of the term on January 14, 2013.  

As the DEA entitlement based on completion of earned credits toward graduation during the period from January 14, 2013 to through July 1, 2013 was correctly determined, an overpayment of DEA benefits in the amount of $1,541.84 is a valid debt.  
    

ORDER

A debt caused by an overpayment of Dependents' Educational Benefits in the amount of $1,541.84 was validly created.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


